Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  September 25, 2015

The Court of Appeals hereby passes the following order:

A16A0069. ALEXIS VELEZ-CALIZ v. THE STATE.

      In 2012, a jury convicted Alexis Velez-Caliz of false imprisonment and several
other offenses. We affirmed the trial court’s denial of his motion for a new trial in
an unpublished opinion. Velez-Caliz v. State, Case No. A14A0237 (May 13, 2014).
In May 2015, Velez-Caliz filed a “Motion to Render Indictments Void,” in which he
sought to have his judgment of conviction vacated. The trial court denied Velez-
Caliz’s motion, and he filed a notice of appeal to this Court. We lack jurisdiction.
      “[A] petition to vacate or modify a judgment of conviction is not an appropriate
remedy in a criminal case.” Harper v. State, 286 Ga. 216, 218 (1) (686 SE2d 786)
(2009). Any appeal from an order denying or dismissing such a motion must be
dismissed. See Roberts v. State, 286 Ga. 532, 532 (690 SE2d 150) (2010); Harper,
supra at 218 (2). A direct appeal may lie from an order denying a motion to vacate
or correct a void sentence, but only if the defendant raises a colorable claim that the
sentence is, in fact, void. See Harper, supra at 217 n.1; Burg v. State, 297 Ga. App.
118, 119 (676 SE2d 465) (2009). When a sentence is within the statutory range of
punishment, it is not void. Jones v. State, 278 Ga. 669, 670 (604 SE2d 483) (2004).
      To the extent that Velez-Caliz seeks to challenge his sentence based on
allegedly void indictments, he has not raised a valid void-sentence claim. Rather, he
argues that his judgment of conviction should be vacated on grounds that: (i) he was
tried and sentenced while two indictments were pending against him, in violation of
his due process rights; and (ii) his trial counsel rendered ineffective assistance. In
neither of these claims, however, does he raise a colorable argument that he received
a sentence above the statutory maximum. See id. For these reasons, this appeal is
hereby DISMISSED for lack of jurisdiction.

                                     Court of Appeals of the State of Georgia
                                                                          09/25/2015
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.